EXHIBIT 10.2
 
 


GUARANTY AGREEMENT
 
dated as of June 7, 2006
 
among
 
HURON CONSULTING GROUP HOLDINGS LLC,
 
HURON CONSULTING SERVICES LLC,
 
SPELTZ & WEIS LLC, AND
 
HURON (UK) LIMITED,
 
as Guarantors,
 
and
 
LASALLE BANK NATIONAL ASSOCIATION,
 
as the Administrative Agent
 



--------------------------------------------------------------------------------


 


GUARANTY AGREEMENT
 
THIS GUARANTY AGREEMENT dated as of June 7, 2006 (this “Agreement”) is entered
into among HURON CONSULTING GROUP HOLDINGS LLC, a Delaware limited liability
company (“HCG”), HURON CONSULTING SERVICES LLC, a Delaware limited liability
company (“HCS”), SPELTZ & WEIS LLC, a Delaware limited liability company ("SW"),
and HURON (UK) LIMITED, a United Kingdom limited liability company ("Huron UK")
(together with HCG, HCS, and SW and each other Person that becomes a party
hereto as provided herein, the “Guarantors”) in favor of LASALLE BANK NATIONAL
ASSOCIATION, as the Administrative Agent for all the Lenders party to the Credit
Agreement (as hereafter defined).
 
The Lenders have severally agreed to extend credit to the Huron Consulting Group
Inc. (the “Company”) pursuant to the Credit Agreement. The Company is affiliated
with each other Guarantor. The Company and the other Guarantors are engaged in
interrelated businesses, and each Guarantor will derive substantial direct and
indirect benefit from extensions of credit under the Credit Agreement. It is a
condition precedent to each Lender’s obligation to extend credit under the
Credit Agreement that the Guarantors shall have executed and delivered this
Agreement to the Administrative Agent for the ratable benefit of all the
Lenders.
 
In consideration of the premises and to induce the Administrative Agent and the
Lenders to enter into the Credit Agreement and to induce the Lenders to extend
credit thereunder, each Guarantor hereby agrees with the Administrative Agent,
for the ratable benefit of the Lenders, as follows:
 
SECTION 1.   DEFINITIONS.
 
1.1  Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.
 
1.2  When used herein the following terms shall have the following meanings:
 
Agreement has the meaning set forth in the preamble hereto.
 
Company Obligations means all Obligations, as defined in the Credit Agreement,
of the Company.
 
Credit Agreement means the Credit Agreement of even date herewith among the
Company, the Lenders and the Administrative Agent, as amended, supplemented,
restated or otherwise modified from time to time.
 
Guarantor Obligations means, collectively, with respect to each Guarantor, all
Obligations of such Guarantor.
 
Guarantors means the collective reference to each Guarantor.
 
- 1 -

--------------------------------------------------------------------------------



Paid in Full means (a) the payment in full in cash and performance of all
Guarantor Obligations, (b) the termination of all Commitments and (c) either (i)
the cancellation and return to the Administrative Agent of all Letters of Credit
or (ii) the cash collateralization of all Letters of Credit in accordance with
the Credit Agreement.
 
SECTION 2.   GUARANTY.
 
2.1  Guaranty. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, as a primary obligor and not only a surety,
guaranties to the Administrative Agent, for the ratable benefit of the Lenders
and their respective successors, endorsees, transferees and assigns, the prompt
and complete payment and performance by the Company when due (whether at the
stated maturity, by acceleration or otherwise) of the Company Obligations.
 
(b)  Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guarantied
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).
 
(c)  Each Guarantor agrees that the Guarantor Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guaranty contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent or any Lender hereunder.
 
(d)  The guaranty contained in this Section 2 shall remain in full force and
effect until all of the Guarantor Obligations shall have been Paid in Full.
 
(e)  No payment made by the Company, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Administrative Agent or any
Lender from the Company, any of the Guarantors, any other guarantor or any other
Person by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Guarantor Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the Guarantor Obligations or any payment received or collected
from such Guarantor in respect of the Guarantor Obligations), remain liable for
the Guarantor Obligations up to the maximum liability of such Guarantor
hereunder until the Guarantor Obligations are Paid in Full.
 
    2.2  Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the
 
 
- 2 -

--------------------------------------------------------------------------------




Lenders, and each Guarantor shall remain liable to the Administrative Agent and
the Lenders for the full amount guarantied by such Guarantor hereunder.
 
  2.3  No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any Lender, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Company or any other Guarantor or any collateral security or
guaranty or right of offset held by the Administrative Agent or any Lender for
the payment of the Guarantor Obligations, nor shall any Guarantor seek or be
entitled to seek any contribution or reimbursement from the Company or any other
Guarantor in respect of payments made by such Guarantor hereunder, until all of
the Guarantor Obligations are Paid in Full, no Letter of Credit shall be
outstanding and the Commitments are terminated. If any amount shall be paid to
any Guarantor on account of such subrogation rights at any time when all of the
Guarantor Obligations shall not have been Paid in Full, such amount shall be
held by such Guarantor in trust for the Administrative Agent and the Lenders,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agent, if required), to be applied against the Guarantor
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine.
 
2.4 Amendments, etc. with respect to the Guarantor Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Guarantor Obligations made by
the Administrative Agent or any Lender may be rescinded by the Administrative
Agent or such Lender and any of the Guarantor Obligations continued, and the
Guarantor Obligations, or the liability of any other Person upon or for any part
thereof, or any collateral security or guaranty therefor or right of offset with
respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Administrative Agent or any Lender, and the Credit Agreement and
the other Loan Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Administrative Agent (or the Required Lenders or all
the Lenders, as the case may be) may deem advisable from time to time.
 
The Administrative Agent or any Lender may, from time to time, at its sole
discretion and without notice to any Guarantor (or any of them), take any or all
of the following actions: (a) retain or obtain a security interest in any
property to secure any of the Guarantor Obligations or any obligation hereunder,
(b) retain or obtain the primary or secondary obligation of any obligor or
obligors, in addition to the undersigned, with respect to any of the Guarantor
Obligations, (c) extend or renew any of the Guarantor Obligations for one or
more periods (whether or not longer than the original period), alter or exchange
any of the Guarantor Obligations, or release or compromise any obligation of any
of the undersigned hereunder or any obligation of any nature of any
 
- 3 -

--------------------------------------------------------------------------------



other obligor with respect to any of the Guarantor Obligations, (d) release any
guaranty or right of offset or its security interest in, or surrender, release
or permit any substitution or exchange for, all or any part of any property
securing any of the Guarantor Obligations or any obligation hereunder, or extend
or renew for one or more periods (whether or not longer than the original
period) or release, compromise, alter or exchange any obligations of any nature
of any obligor with respect to any such property, and (e) resort to the
undersigned (or any of them) for payment of any of the Guarantor Obligations
when due, whether or not the Administrative Agent or such Lender shall have
resorted to any property securing any of the Guarantor Obligations or any
obligation hereunder or shall have proceeded against any other of the
undersigned or any other obligor primarily or secondarily obligated with respect
to any of the Guarantor Obligations.
 
2.5  Waivers. Each Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Guarantor Obligations and notice of or proof
of reliance by the Administrative Agent or any Lender upon the guaranty
contained in this Section 2 or acceptance of the guaranty contained in this
Section 2; the Guarantor Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guaranty contained in this Section 2,
and all dealings between the Company and any of the Guarantors, on the one hand,
and the Administrative Agent and the Lenders, on the other hand, likewise shall
be conclusively presumed to have been had or consummated in reliance upon the
guaranty contained in this Section 2. Each Guarantor waives (a) diligence,
presentment, protest, demand for payment and notice of default, dishonor or
nonpayment and all other notices whatsoever to or upon the Company or any of the
Guarantors with respect to the Guarantor Obligations, (b) notice of the
existence or creation or non-payment of all or any of the Guarantor Obligations
and (c) all diligence in collection or protection of or realization upon any
Guarantor Obligations or any security for or guaranty of any Guarantor
Obligations.
 
2.6  Payments. Each Guarantor hereby guaranties that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in Dollars at
the office of the Administrative Agent specified in the Credit Agreement.
 
SECTION 3.   MISCELLANEOUS.
 
3.1  Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 15.1 of the Credit Agreement.
 
3.2  Notices. All notices, requests and demands to or upon the Administrative
Agent or any Guarantor hereunder shall be addressed to the Company and effected
in the manner provided for in Section 15.3 of the Credit Agreement and each
Guarantor hereby appoints the Company as its agent to receive notices hereunder.
 
      3.3  Indemnification by Guarantors. THE GUARANTORS, JOINTLY AND SEVERALLY,
HEREBY AGREE TO INDEMNIFY, EXONERATE AND HOLD EACH
 
- 4 -

--------------------------------------------------------------------------------


 
LENDER PARTY FREE AND HARMLESS FROM AND AGAINST ANY AND ALL INDEMNIFIED
LIABILITIES, INCURRED BY THE LENDER PARTIES OR ANY OF THEM AS A RESULT OF, OR
ARISING OUT OF, OR RELATING TO (A) ANY TENDER OFFER, MERGER, PURCHASE OF EQUITY
INTERESTS, PURCHASE OF ASSETS (INCLUDING THE RELATED TRANSACTIONS) OR OTHER
SIMILAR TRANSACTION FINANCED OR PROPOSED TO BE FINANCED IN WHOLE OR IN PART,
DIRECTLY OR INDIRECTLY, WITH THE PROCEEDS OF ANY OF THE LOANS, (B) THE USE,
HANDLING, RELEASE, EMISSION, DISCHARGE, TRANSPORTATION, STORAGE, TREATMENT OR
DISPOSAL OF ANY HAZARDOUS SUBSTANCE AT ANY PROPERTY OWNED OR LEASED BY ANY
GUARANTOR, (C) ANY VIOLATION OF ANY ENVIRONMENTAL LAWS WITH RESPECT TO
CONDITIONS AT ANY PROPERTY OWNED OR LEASED BY ANY GUARANTOR OR THE OPERATIONS
CONDUCTED THEREON, (D) THE INVESTIGATION, CLEANUP OR REMEDIATION OF OFFSITE
LOCATIONS AT WHICH ANY LOAN PARTY OR THEIR RESPECTIVE PREDECESSORS ARE ALLEGED
TO HAVE DIRECTLY OR INDIRECTLY DISPOSED OF HAZARDOUS SUBSTANCES OR (E) THE
EXECUTION, DELIVERY, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT BY ANY OF THE LENDER PARTIES, EXCEPT FOR ANY SUCH INDEMNIFIED
LIABILITIES ARISING ON ACCOUNT OF THE APPLICABLE LENDER PARTY’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL, NONAPPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION. IF AND TO THE EXTENT THAT THE FOREGOING
UNDERTAKING MAY BE UNENFORCEABLE FOR ANY REASON, EACH GUARANTOR HEREBY AGREES TO
MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH OF THE
INDEMNIFIED LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW. ALL
OBLIGATIONS PROVIDED FOR IN THIS SECTION 3.3 SHALL SURVIVE REPAYMENT OF ALL (AND
SHALL BE) GUARANTOR OBLIGATIONS (AND TERMINATION OF ALL COMMITMENTS UNDER THE
CREDIT AGREEMENT), ANY FORECLOSURE UNDER, OR ANY MODIFICATION, RELEASE OR
DISCHARGE OF, ANY OR ALL OF THE GUARANTY DOCUMENTS AND TERMINATION OF THE CREDIT
AGREEMENT.
 
3.4  Enforcement Expenses. (a) Each Guarantor agrees, on a joint and several
basis, to pay or reimburse on demand each Lender and the Administrative Agent
for all reasonable out-of-pocket costs and expenses (including Attorney Costs)
incurred in collecting against any Guarantor under the guaranty contained in
Section 2 or otherwise enforcing or preserving any rights under this Agreement
and the other Loan Documents.
 
(b)  Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes which
may be payable or determined to be payable in connection with any of the
transactions contemplated by this Agreement.
 
          (c)  The agreements in this Section 3.4 shall survive repayment of all
(and shall be) Guarantor Obligations (and termination of all commitments under
the
 
 
- 5 -

--------------------------------------------------------------------------------



(a)  Credit Agreement), any foreclosure under, or any modification, release or
discharge of, any or all of the Guaranty Documents and termination of this
Agreement.
 
  3.5  Captions. Section captions used in this Agreement are for convenience
only and shall not affect the construction of this Agreement.
 
  3.6  Nature of Remedies. All Guarantor Obligations of each Guarantor and
rights of the Administrative Agent and the Lenders expressed herein or in any
other Loan Document shall be in addition to and not in limitation of those
provided by applicable law. No failure to exercise and no delay in exercising,
on the part of the Administrative Agent or any Lender, any right, remedy, power
or privilege hereunder, shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.
 
3.7  Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Agreement. Receipt by telecopy of any
executed signature page to this Agreement or any other Loan Document shall
constitute effective delivery of such signature page.
 
3.8  Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.
 
3.9  Entire Agreement. This Agreement, together with the other Loan Documents,
embodies the entire agreement and understanding among the parties hereto and
supersedes all prior or contemporaneous agreements and understandings of such
Persons, verbal or written, relating to the subject matter hereof and thereof
and any prior arrangements made with respect to the payment by any Guarantor of
(or any indemnification for) any fees, costs or expenses payable to or incurred
(or to be incurred) by or on behalf of the Administrative Agent or the Lenders.
 
3.10  Successors; Assigns. This Agreement shall be binding upon Guarantors, the
Lenders and the Administrative Agent and their respective successors and
assigns, and shall inure to the benefit of Guarantors, Lenders and the
Administrative Agent and the successors and assigns of the Lenders and the
Administrative Agent. No other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Loan Documents. No Guarantor
may assign or transfer any of its rights or Obligations under this Agreement
without the prior written consent of the Administrative Agent.
 
      3.11 Governing Law. THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS
 
 
- 6 -

--------------------------------------------------------------------------------



APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE,
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.
 
3.12  Forum Selection; Consent to Jurisdiction. ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT SHALL BE BROUGHT AND
MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE OF ILLINOIS OR IN THE UNITED
STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS; PROVIDED THAT
NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE THE
ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY
OTHER JURISDICTION. EACH GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO
THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE. EACH GUARANTOR FURTHER IRREVOCABLY CONSENTS TO
THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL
SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS. EACH GUARANTOR HEREBY EXPRESSLY
AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
3.13  Waiver of Jury Trial. EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT AND ANY AMENDMENT, INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN
CONNECTION HEREWITH AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY.
 
3.14  Set-off. Each Guarantor agrees that the Administrative Agent and each
Lender have all rights of set-off and bankers’ lien provided by applicable law,
and in addition thereto, each Guarantor agrees that at any time any Event of
Default exists, the Administrative Agent and each Lender may apply to the
payment of any Guarantor Obligations, whether or not then due, any and all
balances, credits, deposits, accounts or moneys of such Guarantor then or
thereafter with the Administrative Agent or such Lender.
 
3.15  Acknowledgements. Each Guarantor hereby acknowledges that:
 
(a)  it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents to which it is a party;
 
            (b)   neither the Administrative Agent nor any Lender has any
fiduciary relationship with or duty to any Guarantor arising out of or in
connection with this
 
 
- 7 -

--------------------------------------------------------------------------------



Agreement or any of the other Loan Documents, and the relationship between the
Guarantors, on the one hand, and the Administrative Agent and the Lenders, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
 
(c)  no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Guarantors and the Lenders.
 
3.16  Additional Guarantors. Each Loan Party that is required to become a party
to this Agreement pursuant to Section 10.9 of the Credit Agreement shall become
a Guarantor for all purposes of this Agreement upon execution and delivery by
such Loan Party of a joinder agreement in the form of Annex I hereto.
 
3.17  Obligations and Liens Absolute and Unconditional. Each Guarantor
understands and agrees that the obligations of each Guarantor under this
Agreement shall be construed as a continuing, absolute and unconditional without
regard to (a) the validity or enforceability of any Loan Document, any of the
Guarantor Obligations or any other collateral security therefor or guaranty or
right of offset with respect thereto at any time or from time to time held by
the Administrative Agent or any Lender, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by any Guarantor or any other Person against the
Administrative Agent or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of any Guarantor) which constitutes, or
might be construed to constitute, an equitable or legal discharge of any
Guarantor for the Guarantor Obligations, in bankruptcy or in any other instance.
When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, the Administrative Agent or any Lender may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as it may have against any other Guarantor or any other
Person or against any collateral security or guaranty for the Guarantor
Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent or any Lender to make any such demand, to pursue such other
rights or remedies or to collect any payments from any other Guarantor or any
other Person or to realize upon any such collateral security or guaranty or to
exercise any such right of offset, or any release of any other Guarantor or any
other Person or any such collateral security, guaranty or right of offset, shall
not relieve any Guarantor of any obligation or liability hereunder, and shall
not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Administrative Agent or any Lender against
any Guarantor. For the purposes hereof “demand” shall include the commencement
and continuance of any legal proceedings.
 
    3.18  Reinstatement. This Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against
Guarantor or any Issuer for liquidation or reorganization, should Guarantor or
any Issuer become insolvent or make an assignment for the benefit of creditors
or should a receiver or trustee be appointed for all or any significant part of
Guarantor’s or and Issuer’s assets, and shall continue to be effective or be
reinstated, as the case may be, if at any time
 
 
- 8 -

--------------------------------------------------------------------------------


 
payment and performance of the Guarantor Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Guarantor Obligations, whether as a
“voidable preference”, “fraudulent conveyance”, or otherwise, all as though such
payment or performance had not been made. In the event that any payment, or any
part thereof, is rescinded, reduced, restored or returned, the Guarantor
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.
 
[SIGNATURE PAGE FOLLOWS]
 
 
- 9 -

--------------------------------------------------------------------------------



 
Each of the undersigned has caused this GUARANTY AGREEMENT to be duly executed
and delivered as of the date first above written.
 
GUARANTORS:
HURON CONSULTING SERVICES LLC, a
Delaware corporation
 
By:  /S/ Gary L. Burge
Name: Gary L. Burge
Title: CFO
 
HURON CONSULTING GROUP HOLDINGS LLC, a Delaware limited liability company
By:  /S/ Gary L. Burge
Name: Gary L. Burge
Title: CFO
 
SPELTZ & WEIS LLC, a Delaware limited liability company
By:  /S/ Gary L. Burge
Name: Gary L. Burge
Title: CFO
 
HURON (UK) LIMITED, a UK limited liability company
By:  /S/ Gary L. Burge
Name: Gary L. Burge
Title: CFO
 
ADMINISTRATIVE AGENT:
LASALLE BANK NATIONAL ASSOCIATION
By:  /S/ David Bacon
Name: David Bacon
Title: VP

 
 
- 10 -

--------------------------------------------------------------------------------


 
ANNEX I
 
FORM OF JOINDER TO GUARANTY AGREEMENT
 
This JOINDER AGREEMENT (this “Agreement”) dated as of [______] is executed by
the undersigned for the benefit of LaSalle Bank National Association, as the
Administrative Agent (the “Administrative Agent”) in connection with that
certain GUARANTY AGREEMENT dated as of [_________] among the Guarantors party
thereto and the Administrative Agent (as amended, restated, supplemented or
modified from time to time, the “GUARANTY AGREEMENT”). Capitalized terms not
otherwise defined herein are being used herein as defined in the GUARANTY
AGREEMENT.
 
Each Person signatory hereto is required to execute this Agreement pursuant to
Section 3.16 of the GUARANTY AGREEMENT.
 
In consideration of the premises and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each signatory hereby
agrees as follows:
 
1. Each such Person assumes all the obligations of a Guarantor and a Guarantor
under the GUARANTY AGREEMENT and agrees that such person or entity is a
Guarantor and a Guarantor and bound as a Guarantor and a Guarantor under the
terms of the GUARANTY AGREEMENT, as if it had been an original signatory to such
agreement.
 
2. Each such Person’s address for notices under the GUARANTY AGREEMENT shall be
the address of the Company set forth in the Credit Agreement and each such
Person hereby appoints the Company as its agent to receive notices hereunder.
 
3. This Agreement shall be deemed to be part of, and a modification to, the
GUARANTY AGREEMENT and shall be governed by all the terms and provisions of the
GUARANTY AGREEMENT, with respect to the modifications intended to be made to
such agreement, which terms are incorporated herein by reference, are ratified
and confirmed and shall continue in full force and effect as valid and binding
agreements of each such person or entity enforceable against such person or
entity. Each such Person hereby waives notice of the Administrative Agent’s
acceptance of this Agreement. Each such Person will deliver an executed original
of this Agreement to the Administrative Agent.
 






[add signature block for each new Guarantor]